--------------------------------------------------------------------------------

Exhibit 10.13


SUBSCRIPTION AGREEMENT


October 10, 2019
 
Tiberius Acquisition Corporation
3601 N Interstate 10 Service Rd W
Metairie, LA 70002
 
Ladies and Gentlemen:
 
In connection with the contemplated business combination (the “Transaction”)
among Tiberius Acquisition Corporation, a Delaware corporation (together with
any successor, the “Company”), and International General Insurance Holdings
Ltd., a company organized under the laws of the Dubai International Financial
Centre (“Target”), and certain other parties, which Transaction will be
consummated in accordance with a binding definitive agreement entered into among
the Company, the Target and certain other parties, dated as of October 10, 2019
(the “Transaction Agreement”), the Company is seeking commitments to purchase
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”), for a purchase price of $10.20 per share (the “Purchase Price”).  The
Company is offering shares of Common Stock in a private placement (the
“Offering”) in which the Company expects to sell and issue a number of shares of
Common Stock pursuant to backstop commitments through subscription agreements on
substantially the same terms hereof for an aggregate commitment amount, when
combined with the commitment hereunder, of $20,000,000 (together with this
Subscription Agreement, the “Backstop Agreements”) to ensure that, when combined
with the subscription agreements for fixed share purchases, forward purchase
commitments, and other equity financing commitments of the Company, the Company
will have at least $100 million in cash and cash equivalents as of the
Transaction Closing (as defined below), including remaining funds in its Trust
Account (as defined below) after redemptions of Public Stockholders (as defined
below), but prior to the payment of the Company’s transaction expenses and other
liabilities.  In connection therewith, the undersigned subscriber (“Subscriber”)
and the Company agree in this subscription agreement (this “Subscription
Agreement”) as follows:
 
1.          Subscription.  As of the date written above (the “Subscription
Date”), the Subscriber hereby irrevocably subscribes for and agrees to purchase
from the Company up to such number of shares of Common Stock as is set forth on
the signature page of this Subscription Agreement (together with any equity
securities that may be issued in exchange therefore in connection with the
Transaction, the “Shares”) at the Purchase Price per Share and on the terms
provided for herein.  The number of Shares to be purchased by the Subscriber
shall be calculated by first determining the cash and cash equivalents available
to the Company on the Closing Date (as defined below), after redemptions of
shares held by Public Stockholders but prior to the payment of expenses and
other liabilities of the Company, and prior to any issuances under this
Subscription Agreement or any of the other Backstop Agreements (the “Available
Cash”).  If Available Cash is less than one hundred million U.S. dollars
($100,000,000) (the “Minimum Cash”), the Subscriber shall purchase such number
of Shares (at the Purchase Price) as shall represent [twelve and one-half
percent (12.5%)][seventy-five percent (75%)]1 of the excess of the Minimum Cash
over the Available Cash (subject to a maximum number of Shares as set forth on
the signature page to this Subscription Agreement).  In the event the Available
Cash shall equal or exceed the Minimum Cash, the Subscriber shall have no
obligation to purchase Shares pursuant to this Agreement.
 



--------------------------------------------------------------------------------

1 NTD:  Michael Gray and Andrew Poole will each be responsible for 12.5% of any
shortfall.  Gray Insurance will be responsible for 75%.  Separate agreements
will be prepared for each.

--------------------------------------------------------------------------------

 


2.
Closing; Delivery of Shares.



a.          The closing of the sale of Shares contemplated hereby (the
“Closing”, and the date that the Closing actually occurs, the “Closing Date”) is
contingent upon the substantially concurrent consummation of the Transaction
(the “Transaction Closing”). The Closing shall occur on the date of, and
immediately prior to, the Transaction Closing.


b.          The Company shall provide written notice (which may be via email) to
the Subscriber (the “Closing Notice”) that the Company reasonably expects the
Transaction Closing to occur on a date specified in the notice (the “Scheduled
Closing Date”) that is not less than five (5) business days from the date of the
Closing Notice, which Closing Notice shall contain the Company’s wire
instructions for the payment. The payment by the Subscriber shall be made at
such time and in such manner as the Company and the Subscriber shall agree.  If
this Subscription Agreement is terminated prior to the Closing and any funds
have already been sent by the Subscriber to the Escrow Account, then promptly
after such termination, the Company will instruct the Escrow Agent to promptly
return such funds to the Subscriber.


c.          On the Closing Date, promptly after the Closing, the Company shall
deliver (or cause the delivery of) the Shares in book-entry form with
restrictive legends in the amount as set forth on the signature page to the
Subscriber as indicated on the signature page or to a custodian designated by
the Subscriber, as applicable, as indicated below.


d.          In the event that the Transaction is structured where a new entity
will become the successor public company to the Company in the Transaction or
will become a parent company of the Company whose securities are issued in
consideration of or in exchange for the Company’s securities (the “Successor”),
then as a condition to consummating the Transaction, the Successor will agree in
writing to be bound by the terms of this Subscription Agreement that apply to
the Company after the Closing, and any references in this Subscription Agreement
to the Shares will include any equity securities of the Successor that are
issued in consideration of or exchange for the Shares.
 
3.         Closing Conditions.  In addition to the condition set forth in the
first sentence of Section 2(a) above:


a.          The Closing is also subject to the satisfaction or valid waiver by
each party of the conditions that, on the Closing Date:
 
(i)          no suspension of the qualification of the Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred (other than any such
suspension with respect to the Shares of the Company in connection with the
Transaction Closing if, as part of the Transaction, securities of the Successor
are expected to be admitted to trading);


(ii)          no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition; and


(iii)          all material conditions precedent to the Transaction Closing set
forth in the Transaction Agreement shall have been satisfied or waived (other
than those conditions which, by their nature, are to be satisfied at the
Transaction Closing).


2

--------------------------------------------------------------------------------

 
b.          The obligations of the Company to consummate the Closing are also
subject to the satisfaction or valid waiver by the Company of the additional
conditions that, on the Closing Date:


(i)          all representations and warranties of the Subscriber contained in
this Subscription Agreement shall be true and correct in all material respects
(other than representations and warranties that are qualified as to materiality
or Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the Closing Date (except
for representations and warranties made as of a specific date, which shall be
true and correct in all material respects (other than representations and
warranties that are qualified as to materiality or Material Adverse Effect,
which representations and warranties shall be true in all respects) as of such
date), and consummation of the Closing, shall constitute a reaffirmation by the
Subscriber of each of the representations, warranties and agreements of the
Subscriber contained in this Subscription Agreement as of the Closing Date; and


(ii)          the Subscriber shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to Closing.


c.          The obligations of the Subscriber to consummate the Closing are also
subject to the satisfaction or valid waiver by the Subscriber of the additional
conditions that, on the Closing Date:


(i)          all representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the Closing Date (except
for representations and warranties made as of a specific date, which shall be
true and correct in all material respects (other than representations and
warranties that are qualified as to materiality or Material Adverse Effect,
which representations and warranties shall be true in all respects) as of such
date), and consummation of the Closing, shall constitute a reaffirmation by the
Company of each of the representations, warranties and agreements of the Company
contained in this Subscription Agreement as of the Closing Date; and


(ii)          the Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to Closing.


4.          Company Representations and Warranties.  The Company represents and
warrants to the Subscriber that:
 
a.          As of the date hereof, the Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware. 
Immediately following the Transaction Closing under the Transaction Agreement,
the Company will be validly existing and in good standing under the laws of its
jurisdiction of organization.  The Company has the corporate power and authority
to own, lease and operate its properties and conduct its business as presently
conducted and to enter into, deliver and perform its obligations under this
Subscription Agreement.
 
b.          The Shares have been duly authorized and, when issued and delivered
to the Subscriber against full payment therefor in accordance with the terms of
this Subscription Agreement, the Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s Amended and Restated
Certificate of Incorporation or under the laws of the State of Delaware.
 
3

--------------------------------------------------------------------------------

 
c.          This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable against the Company in accordance
with its terms, except as may be limited or otherwise affected by (i)
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and (ii)
principles of equity, whether considered at law or equity.
 
d.          The issuance and sale of the Shares and the compliance by the
Company with all of the provisions of this Subscription Agreement and the
consummation of the transactions herein will be done in accordance with the
NASDAQ marketplace rules and will not conflict with or result in a material
breach or material violation of any of the terms or provisions of, or constitute
a material default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of the Company or any
of its subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed
of trust, loan agreement, license, lease or any other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company is subject, which would have a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of the Company (a “Material Adverse Effect”) or materially affect the
validity of the Shares or the legal authority of the Company to comply in all
material respects with the terms of this Subscription Agreement; (ii) result in
any material violation of the provisions of the organizational documents of the
Company; or (iii) result in any violation of any statute or any judgment, order,
rule or regulation of any court or governmental agency or body, domestic or
foreign, having jurisdiction over the Company or any of its properties that
would have a Material Adverse Effect or materially affect the validity of the
Shares or the legal authority of the Company to comply with this Subscription
Agreement; subject, in the case of the foregoing clauses (i) and (iii) with
respect to the consummation of the transactions therein contemplated.
 
e.          The Company is not, and immediately after receipt of payment for the
Shares, will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


f.          Assuming the accuracy of the Subscriber’s representations and
warranties set forth in Section 5, in connection with the offer, sale and
delivery of the Shares in the manner contemplated by this Subscription
Agreement, it is not necessary to register the Shares under the Securities Act
of 1933, as amended (the “Securities Act”).


g.          The Company understands that the foregoing representations and
warranties shall be deemed material to and have been relied upon by the
Subscriber.


5.          Subscriber Representations, Warranties and Covenants.  The
Subscriber represents and warrants to the Company that:
 
a.          At the time the Subscriber was offered the Shares, it was, and as of
the date hereof, the Subscriber is (i) an institutional “accredited investor”
(within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act
as indicated in the questionnaire attached as Exhibit A hereto, and (ii) is
acquiring the Shares only for its own account and (iii) not for the account of
others, and not on behalf of any other account or person or with a view to, or
for offer or sale in connection with, any distribution thereof in violation of
the Securities Act.  The Subscriber is not an entity formed for the specific
purpose of acquiring the Shares.
 
b.          The Subscriber understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares delivered at the Closing have not been
registered under the Securities Act. The Subscriber understands that the Shares
may not be resold, transferred, pledged or otherwise disposed of by the
Subscriber absent an effective registration statement under the Securities Act
except (i) to the Company or a subsidiary thereof, (ii) to non-U.S. persons
pursuant to offers and sales that occur outside the United States within the
meaning of Regulation S under the Securities Act or (iii) pursuant to another
applicable exemption from the registration requirements of the Securities Act,
and in each of cases (i) and (iii) in accordance with any applicable securities
laws of the states and other jurisdictions of the United States, and that any
certificates (if any) or any book-entry shares representing the Shares delivered
at the Closing shall contain a legend to such effect. The Subscriber
acknowledges that the Shares will not be eligible for resale pursuant to Rule
144A promulgated under the Securities Act. The Subscriber understands and agrees
that the Shares, until registered under an effective registration statement,
will be subject to transfer restrictions and, as a result of these transfer
restrictions, the Subscriber may not be able to readily resell the Shares and
may be required to bear the financial risk of an investment in the Shares for an
indefinite period of time. The Subscriber understands that it has been advised
to consult legal counsel prior to making any offer, resale, pledge or transfer
of any of the Shares.
 
4

--------------------------------------------------------------------------------

 
c.          The Subscriber understands and agrees that the Subscriber is
purchasing Shares directly from the Company. The Subscriber further acknowledges
that there have been no representations, warranties, covenants and agreements
made to the Subscriber by the Company, or any of its officers or directors,
expressly (other than those representations, warranties, covenants and
agreements included in this Subscription Agreement) or by implication.
 
d.          The Subscriber’s acquisition and holding of the Shares will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, Section 4975 of
the Internal Revenue Code of 1986, as amended, or any applicable similar law.
 
e.         The Subscriber acknowledges and agrees that the Subscriber has
received such information as the Subscriber deems necessary in order to make an
investment decision with respect to the Shares. Without limiting the generality
of the foregoing, the Subscriber acknowledges that it has reviewed (i) the
Company’s Registration Statement on Form S-1 filed with the United States
Securities and Exchange Commission, as amended (the “SEC”), and (ii) the
Company’s other filings with the SEC ((i) and (ii) together, the “Company SEC
Filings”).  The Subscriber represents and agrees that the Subscriber and the
Subscriber’s professional advisor(s), if any, have had the full opportunity to
ask the Company’s management questions, receive such answers and obtain such
information as the Subscriber and such Subscriber’s professional advisor(s), if
any, have deemed necessary to make an investment decision with respect to the
Shares.  The Subscriber has conducted its own investigation of the Company and
the Shares and the Subscriber has made its own assessment and have satisfied
itself concerning the relevant tax and other economic considerations relevant to
its investment in the Shares.  The Subscriber further acknowledges that the
information contained in the Company SEC Filings is subject to change, and that
any changes to the information contained in the Company SEC Filings, including
any changes based on updated information or changes in terms of the Transaction,
shall in no way affect the Subscriber’s obligation to purchase the Shares
hereunder, except as otherwise provided herein.
 
f.          The Subscriber became aware of this Offering of the Shares solely by
means of direct contact between the Subscriber and the Company or a
representative of the Company, and the Shares were offered to the Subscriber
solely by direct contact between the Subscriber and the Company or a
representative of the Company.  The Subscriber acknowledges that the Company
represents and warrants that the Shares (i) were not offered by any form of
general solicitation or general advertising and (ii) are not being offered in a
manner involving a public offering under, or in a distribution in violation of,
the Securities Act, or any state securities laws.  The Subscriber has a
substantive pre-existing relationship with the Company, Target or their
respective affiliates for this Offering of the Shares. Neither the Subscriber,
nor any of its directors, officers, employees, agents, stockholders or partners
has either directly or indirectly, including through a broker or finder, (i) to
its knowledge, engaged in any general solicitation, or (ii) published any
advertisement in connection with the Offering.
 
5

--------------------------------------------------------------------------------

 
g.          The Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares,
including those set forth in the Company SEC Filings. The Subscriber is able to
fend for itself in the transactions contemplated herein and has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of an investment in the Shares, and the Subscriber has
sought such accounting, legal and tax advice as the Subscriber has considered
necessary to make an informed investment decision.
 
h.          Alone, or together with any professional advisor(s), the Subscriber
has adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the
Subscriber and that the Subscriber is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the Subscriber’s investment
in the Company. The Subscriber acknowledges specifically that a possibility of
total loss exists.
 
i.          In making its decision to purchase the Shares, the Subscriber has
relied solely upon independent investigation made by the Subscriber and the
representations and warranties of the Company set forth herein.


j.          The Subscriber understands and agrees that no federal or state
agency has passed upon or endorsed the merits of this Offering of the Shares or
made any findings or determination as to the fairness of this investment or the
accuracy or adequacy of the Company SEC Filings.
 
k.          The Subscriber has been duly formed or incorporated and is validly
existing in good standing under the laws of its jurisdiction of incorporation or
formation.
 
l.          The execution, delivery and performance by the Subscriber of this
Subscription Agreement are within the powers of the Subscriber, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any federal or state statute, rule or regulation applicable to the
Subscriber, any order, ruling or regulation of any court or other tribunal or of
any governmental commission or agency, or any agreement or other undertaking, to
which the Subscriber is a party or by which the Subscriber is bound, and, if the
Subscriber is not an individual, will not violate any provisions of the
Subscriber’s charter documents, including its incorporation or formation papers,
bylaws, indenture of trust or partnership or operating agreement, as may be
applicable. The signature on this Subscription Agreement is genuine, and the
signatory, if the Subscriber is an individual, has legal competence and capacity
to execute the same or, if the Subscriber is not an individual the signatory has
been duly authorized to execute the same, and this Subscription Agreement
constitutes a legal, valid and binding obligation of the Subscriber, enforceable
against the Subscriber in accordance with its terms.
 
m.          Neither the due diligence investigation conducted by the Subscriber
in connection with making its decision to acquire the Shares nor any
representations and warranties made by the Subscriber herein shall modify, amend
or affect the Subscriber’s right to rely on the truth, accuracy and completeness
of the Company’s representations and warranties contained herein.
 
n.          The Subscriber is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”). The Subscriber agrees to provide law enforcement
agencies, if requested thereby, such records as required by applicable law,
provided that the Subscriber is permitted to do so under applicable law. If the
Subscriber is a financial institution subject to the Bank Secrecy Act (31 U.S.C.
Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001
(the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), the Subscriber maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act. To the
extent required, it maintains policies and procedures reasonably designed for
the screening of its investors against the OFAC sanctions programs, including
the OFAC List. To the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by the Subscriber and used to
purchase the Shares were legally derived.


6

--------------------------------------------------------------------------------

 
o.          The Subscriber acknowledges its obligations under applicable
securities laws with respect to the treatment of non-public information relating
to the Company.
 
6.          Registration Rights.  To the extent the Shares are not included in
the registration statement to be filed with the SEC in connection with the
Transaction, the Company agrees that, within thirty (30) calendar days after the
Transaction Closing, the Company will file with the SEC (at the Company’s sole
cost and expense) a registration statement registering the resale of the Shares
(the “Registration Statement”), and the Company shall use its commercially
reasonable efforts to have the Registration Statement declared effective as soon
as practicable after the filing thereof.  The Company agrees that the Company
will cause such Registration Statement or another registration statement (which
may be a “shelf” registration statement) to remain effective until the earlier
of (i) two years from the issuance of the Shares, (ii) the date on which the
Subscriber ceases to hold the Shares covered by such Registration Statement, or
(iii) on the first date on which the Subscriber can sell all of its Shares (or
shares received in exchange therefor) under Rule 144 of the Securities Act
without limitation as to the manner of sale or the amount of such securities
that may be sold. The Subscriber agrees to disclose its beneficial ownership, as
determined in accordance with Rule 13d-3 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of the Shares to the Company (or its successor)
upon request to assist the Company in making the determination described above.
The Company’s obligations to include the Shares in the Registration Statement
are contingent upon the Subscriber furnishing in writing to the Company such
information regarding the Subscriber, the securities of the Company held by the
Subscriber and the intended method of disposition of the Shares as shall be
reasonably requested by the Company to effect the registration of the Shares,
and shall execute such documents in connection with such registration as the
Company may reasonably request that are customary of a selling stockholder in
similar situations.  The Company may delay filing or suspend the use of any such
registration statement if it determines that in order for the registration
statement to not contain a material misstatement or omission, an amendment
thereto would be needed, or if such filing or use could materially affect a bona
fide business or financing transaction of the Company or would require premature
disclosure of information that could materially adversely affect the Company
(each such circumstance, a “Suspension Event”); provided, that the Company shall
use commercially reasonable efforts to make such registration statement
available for the sale by the Subscriber of such securities as soon as
practicable thereafter.  Upon receipt of any written notice from the Company of
the happening of any Suspension Event during the period that the Registration
Statement is effective or if as a result of a Suspension Event the Registration
Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made (in the case of the prospectus) not misleading, the Subscriber  agrees
that it will (i) immediately discontinue offers and sales of the Shares under
the Registration Statement until the Subscriber receives (A) (x) copies of a
supplemental or amended prospectus that corrects the misstatement(s) or
omission(s) referred to above and (y) notice that any post-effective amendment
has become effective or (B) notice from the Company that it may resume such
offers and sales, and (ii) maintain the confidentiality of any information
included in such written notice delivered by the Company unless otherwise
required by applicable law.  If so directed by the Company, the Subscriber will
deliver to the Company or destroy all copies of the prospectus covering the
Shares in the Subscriber’s possession; provided, however, that this obligation
to deliver or destroy all copies of the prospectus covering the Shares shall not
apply to (i) the extent the Subscriber is required to retain a copy of such
prospectus (A) in order to comply with applicable legal, regulatory,
self-regulatory or professional requirements or (B) in accordance with a bona
fide pre-existing document retention policy or (ii) copies stored electronically
on archival servers as a result of automatic data back-up.


7

--------------------------------------------------------------------------------

 
7.          Termination. This Subscription Agreement shall terminate and be void
and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of:  (a) the mutual
written agreement of each of the parties hereto to terminate this Subscription
Agreement; (b) such date and time as the Transaction Agreement is terminated in
accordance with its terms; or (c) written notice by either party to the other
party to terminate this Subscription Agreement if the transactions contemplated
by this Subscription Agreement are not consummated on or prior to the later of
(i) March 20, 2020 and (ii) if the Company extends the date by which it is
required to consummate its Business Combination (as defined below), then such
later date, but in any event no later than June 20, 2020; provided that nothing
herein will relieve any party from liability for any willful breach hereof prior
to the time of termination, and each party will be entitled to any remedies at
law or in equity to recover losses, liabilities or damages arising from such
breach. The Company shall notify the Subscriber of the termination of the
Transaction Agreement promptly after the termination of such agreement.
 
8.          Trust Account Waiver. Reference is made to the final prospectus of
the Company, dated as of March 15, 2018 and filed with the SEC (File No.
333-223098) on March 16, 2018 (the “Prospectus”). The Subscriber hereby
represents and warrants that it has read the Prospectus and understands that the
Company has established a trust account (the “Trust Account”) containing the
proceeds of its initial public offering (the “IPO”) and the overallotment shares
acquired by its underwriters and from certain private placements occurring
simultaneously with the IPO (including interest accrued from time to time
thereon) for the benefit of the Company’s public stockholders (including
overallotment shares acquired by the Company’s underwriters, the “Public
Stockholders”), and that, except as otherwise described in the Prospectus, the
Company may disburse monies from the Trust Account only:  (a) to the Public
Stockholders in the event they elect to redeem their Company shares in
connection with the consummation of the Company’s initial business combination
(as such term is used in the Prospectus) (the “Business Combination”) or in
connection with an extension of its deadline to consummate a Business
Combination, (b) to the Public Stockholders if the Company fails to consummate a
Business Combination within twenty-four (24) months after the closing of the
IPO, (c) with respect to any interest earned on the amounts held in the Trust
Account, amounts necessary to pay for any franchise or income taxes or (d) to
the Company after or concurrently with the consummation of a Business
Combination.  For and in consideration of the Company entering into this
Subscription Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Subscriber hereby
agrees on behalf of itself and its affiliates that, notwithstanding anything to
the contrary in this Subscription Agreement, neither the Subscriber nor any of
its affiliates do now or shall at any time hereafter have any right, title,
interest or claim of any kind in or to any monies in the Trust Account or
distributions therefrom, or make any claim against the Trust Account (including
any distributions therefrom), regardless of whether such claim arises as a
result of, in connection with or relating in any way to, this Subscription
Agreement or any proposed or actual business relationship between the Company or
its Representatives, on the one hand, and the Subscriber or its Representatives,
on the other hand, or any other matter, and regardless of whether such claim
arises based on contract, tort, equity or any other theory of legal liability
(collectively, the “Released Claims”).  The Subscriber on behalf of itself and
its affiliates hereby irrevocably waives any Released Claims that the Subscriber
or any of its affiliates may have against the Trust Account (including any
distributions therefrom) now or in the future as a result of, or arising out of,
any negotiations, contracts or agreements with the Company or its
Representatives and will not seek recourse against the Trust Account (including
any distributions therefrom) for any reason whatsoever (including for an alleged
breach of this Subscription Agreement or any other agreement with the Company or
its affiliates).  The Subscriber agrees and acknowledges that such irrevocable
waiver is material to this Subscription Agreement and specifically relied upon
by the Company and its affiliates to induce the Company to enter in this
Subscription Agreement, and the Subscriber further intends and understands such
waiver to be valid, binding and enforceable against the Subscriber and each of
its affiliates under applicable law.  To the extent the Subscriber or any of its
affiliates commences any action or proceeding based upon, in connection with,
relating to or arising out of any matter relating to the Company or its
Representatives, which proceeding seeks, in whole or in part, monetary relief
against the Company or its Representatives, the Subscriber hereby acknowledges
and agrees that the Subscriber’s and its affiliates’ sole remedy shall be
against funds held outside of the Trust Account and that such claim shall not
permit the Subscriber or its affiliates (or any person claiming on any of their
behalves or in lieu of any of them) to have any claim against the Trust Account
(including any distributions therefrom) or any amounts contained therein.  In
the event the Subscriber or any of its affiliates commences any action or
proceeding based upon, in connection with, relating to or arising out of any
matter relating to the Company or its Representatives, which proceeding seeks,
in whole or in part, relief against the Trust Account (including any
distributions therefrom) or the Public Stockholders, whether in the form of
money damages or injunctive relief, the Company and its Representatives, as
applicable, shall be entitled to recover from the Subscriber and its affiliates
the associated legal fees and costs in connection with any such action in the
event the Company or its Representatives, as applicable, prevails in such action
or proceeding.  For purposes of this Subscription Agreement, “Representatives”
with respect to any person shall mean such person’s affiliates and its and its
affiliate’s respective directors, officers, employees, consultants, advisors,
agents and other representatives.  Notwithstanding anything to the contrary
contained in this Subscription Agreement, the provisions of this Section 8 shall
survive the Closing or any termination of this Subscription Agreement and last
indefinitely.
 
8

--------------------------------------------------------------------------------

 


9.
Miscellaneous.

 
a.          Neither this Subscription Agreement nor any rights that may accrue
to the Subscriber hereunder (other than the Shares acquired hereunder, if any)
may be transferred or assigned by the Subscriber without the prior written
consent of the Company, and any purported transfer or assignment without such
consent shall be null and void ab initio.
 
b.          The Company may request from the Subscriber such additional
information as the Company may deem necessary to evaluate the eligibility of the
Subscriber to acquire the Shares, and the Subscriber shall provide such
information to the Company upon such request, it being understood by the
Subscriber that the Company may without any liability hereunder reject the
Subscriber’s subscription prior to the Closing Date in the event the Subscriber
fails to provide such additional information requested by the Company to
evaluate the Subscriber’s eligibility or the Company determines that the
Subscriber is not eligible.
 
c.          The Subscriber acknowledges that the Company and others will rely on
the acknowledgments, understandings, agreements, representations and warranties
of the Subscriber contained in this Subscription Agreement. Prior to the
Closing, the Subscriber agrees to promptly notify the Company if any of the
acknowledgments, understandings, agreements, representations and warranties set
forth herein are no longer accurate. The Subscriber agrees that the purchase by
the Subscriber of Shares from the Company will constitute a reaffirmation of the
acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by the Subscriber as of the time of such
purchase.
 
9

--------------------------------------------------------------------------------

 
d.          The Company is entitled to rely upon this Subscription Agreement and
is irrevocably authorized to produce this Subscription Agreement or a copy
hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.  The Subscriber
shall consult with the Company in issuing any press release or making any other
similar public statement with respect to the transactions contemplated hereby,
and the Subscriber shall not issue any such press release or make any such
public statement without the prior consent (such consent not to be unreasonably
withheld or delayed) of the Company, provided that the consent of the Company
shall not be required to the extent that such disclosure is required by law, in
which case the Subscriber shall promptly provide the Company with prior notice
of such disclosure.
 
e.          All the agreements, representations and warranties made by each
party hereto in this Subscription Agreement shall survive the Closing.


f.           This Subscription Agreement may not be modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such modification, waiver, or termination is sought.
 
g.          This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof (other than the Confidentiality Agreement entered into by
the Company and the Subscriber). This Subscription Agreement shall not confer
any rights or remedies upon any person other than the parties hereto, and their
respective successor and assigns.
 
h.        This Subscription Agreement shall be binding upon, and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns, and the agreements,
representations, warranties, covenants and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, such heirs, executors,
administrators, successors, legal representatives and permitted assigns.
 
i.           If any provision of this Subscription Agreement shall be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.
 
j.           This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.


k.          The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.
 
l.          THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.


10

--------------------------------------------------------------------------------

 
m.          All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given (i) when delivered in person, (ii)
when delivered by facsimile or email, with affirmative confirmation of receipt,
(iii) one business day after being sent, if sent by reputable, internationally
recognized overnight courier service or (iv) three (3) business days after being
mailed, if sent by registered or certified mail, in each case to the applicable
party at the following addresses (or at such other address for a party as shall
be specified by like notice):
 
If to the Company, to:
Tiberius Acquisition Corporation
3601 N Interstate 10 Service Rd W
Metairie, LA
Attn:  Andrew J. Poole, Chief Investment Officer
Email:  APoole@tiberiusco.com
Telephone No.: (504) 457-3811
 
with a copy (which shall not constitute notice) to:
Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas
New York, NY 10105
Attn: Stuart Neuhauser, Esq.
         Matthew A. Gray, Esq.
Email:  sneuhauser@egsllp.com
             mgray@egsllp.com
Telephone No.:  (212) 370-1300
Facsimile No.:  (212) 370-7889
Notice to the Subscriber shall be given to the address underneath the
Subscriber’s name on the signature page hereto.



n.          The headings set forth in this Subscription Agreement are for
convenience of reference only and shall not be used in interpreting this
Subscription Agreement.  In this Subscription Agreement, unless the context
otherwise requires: (i) whenever required by the context, any pronoun used in
this Subscription Agreement shall include the corresponding masculine, feminine
or neuter forms, and the singular form of nouns, pronouns and verbs shall
include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; and (iii) the words “herein”,
“hereto” and “hereby” and other words of similar import in this Subscription
Agreement shall be deemed in each case to refer to this Subscription Agreement
as a whole and not to any particular portion of this Subscription Agreement.  As
used in this Subscription Agreement, the term:  (x) “business day” shall mean
any day other than a Saturday, Sunday or a legal holiday on which commercial
banking institutions in New York, New York are authorized to close for business;
(y) “person” shall refer to any individual, corporation, partnership, trust,
limited liability company or other entity or association, including any
governmental or regulatory body, whether acting in an individual, fiduciary or
any other capacity; and (z) “affiliate” shall mean, with respect to any
specified person, any other person or group of persons acting together that,
directly or indirectly, through one or more intermediaries controls, is
controlled by or is under common control with such specified person (where the
term “control” (and any correlative terms) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities, by
contract or otherwise).  For the avoidance of doubt, any reference in this
Subscription Agreement to an affiliate of the Company will include the Company’s
sponsor, Lagniappe Ventures LLC.


11

--------------------------------------------------------------------------------

 
o.          At Closing, the parties hereto shall execute and deliver such
additional documents and take such additional actions as the parties may
reasonably deem practical and necessary in order to consummate the Offering as
contemplated by this Subscription Agreement.


10.          Non-Reliance and Exculpation. The Subscriber acknowledges that it
is not relying upon, and has not relied upon, any statement, representation or
warranty made by any person other than the statements, representations and
warranties contained in this Subscription Agreement in making its investment or
decision to invest in the Company.  The Subscriber agrees that no other
purchaser pursuant to other subscription agreements entered into in connection
with the Offering (including the controlling persons, members, officers,
directors, partners, agents, or employees of any such other purchaser) shall be
liable to the Subscriber pursuant to this Subscription Agreement for any action
heretofore or hereafter taken or omitted to be taken by any of them in
connection with the purchase of the Shares.


11.          Cutback.  Notwithstanding anything contrary herein, the Company, in
its sole discretion, shall have the right to reduce the number of Shares to be
issued to the Subscriber pursuant to this Subscription Agreement, as long as the
Company is reducing the number of shares to be issued and sold to all investors
pursuant to the other subscription agreements, on a pro rata basis.  The Company
shall notify the Subscriber in writing at least two (2) days in advance of
Closing if it elects to reduce the number of Shares to be issued and sold to the
Subscriber pursuant to this Section 11.


{SIGNATURE PAGES FOLLOW}


12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
 

 
Tiberius Acquisition Corporation
             
By:
 
   
Name:
   
Title:



 


 
{Signature Page to Subscription Agreement}



--------------------------------------------------------------------------------

 
{SUBSCRIBER SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT}


IN WITNESS WHEREOF, the undersigned has caused this Subscription Agreement to be
duly executed by its authorized signatory as of the date first indicated above.




Name(s) of Subscriber:
 



Signature of Authorized Signatory of Subscriber:
 



Name of Authorized Signatory: N/A
 



Title of Authorized Signatory:  N/A
 



Address for Notice to Subscriber:



   




   



Attention:
 



Email:
 



Facsimile No.:
 



Telephone No.:
 



Address for Delivery of Shares to Subscriber (if not same as address for
notice):



   




 




   





Subscription Amount:
   



Number of Shares:
   



EIN Number:
   




--------------------------------------------------------------------------------

Exhibit A
Accredited Investor Questionnaire


Capitalized terms used and not defined in this Exhibit A shall have the meanings
given in the Subscription Agreement to which this Exhibit A is attached.


The undersigned represents and warrants that the undersigned is an “accredited
investor” (an “Accredited Investor”) as such term is defined in Rule 501(a) of
Regulation D under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), for one or more of the reasons specified below (please check all boxes
that apply):


For Natural Persons



☐
The undersigned is a natural person and (please check all boxes that apply):





☐
has an individual net worth (determined by subtracting total liabilities from
total assets), or joint net worth with the Subscriber’s spouse, in excess of
$1,000,000; (excluding undersigned’s primary residence and indebtedness thereon
up to the gross value of such residence, except that if the amount of such
indebtedness outstanding at the time of undersigned’s execution of the
Subscription Agreement exceeds the amount of such indebtedness outstanding 60
days before such time, other than as a result of the acquisition of the primary
residence, the amount of such excess shall be included as a liability in the
determination of Subscriber’s net worth); and/or





☐
had an individual income in excess of $200,000 (or a joint income together with
the Subscriber’s spouse in excess of $300,000) in each of the two most recently
completed calendar years, and reasonably expects to have an individual income in
excess of $200,000 (or a joint income together with the Subscriber’s spouse in
excess of $300,000) in the current calendar year.



For Entities



☐
The undersigned is an entity and (please check all boxes that apply):





☐
is a corporation, partnership, limited liability company, Massachusetts or
similar business trust or organization described in Section 501(c)(3) of the
U.S. Internal Revenue Code of 1986, as amended, not formed for the specific
purpose of acquiring securities in the Company that has total assets in excess
of $5,000,000;





☐
is a bank as defined in Section 3(a)(2) of the Securities Act, a savings and
loan association, or other institution defined in Section 3(a)(5)(A) of the
Securities Act acting in either its individual or fiduciary capacity (this
includes a trust for which a bank acts as trustee and exercises investment
discretion with respect to the trust’s decision to invest in the Company);





☐
is a broker dealer registered pursuant to Section 15 of the U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”);





☐
is an insurance company as defined in Section 2(a)(13) of the Securities Act;

A-1

--------------------------------------------------------------------------------





☐
is an investment company registered under the U.S. Investment Company Act of
1940, as amended (the “Investment Company Act”), or a business development
company as defined in Section 2(a)(48) of the Investment Company Act;





☐
is a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the U.S. Small Business Investment
Act of 1958, as amended;





☐
is a plan established and maintained by a state, its political subdivisions, or
an agency or instrumentality of a state or its political subdivisions, for the
benefit of employees, having total assets in excess of $5,000,000;





☐
is an employee benefit plan within the meaning of the U.S. Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), (a) for which the investment
decision to acquire securities in the Company is being made by a plan fiduciary,
as defined in Section 3(21) of ERISA, that is either a bank, savings and loan
association, insurance company, or registered investment adviser, (b) which has
total assets in excess of $5,000,000, or (c) which is self-directed, with the
investment decisions made solely by persons who are Accredited Investors;





☐
is a private business development company as defined in Section 202(a)(22) of
the U.S. Investment Advisers Act of 1940, as amended;





☐
is a trust not formed for the specific purpose of acquiring securities in the
Company with total assets in excess of $5,000,000 and directed by a person who
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of investing in the Company;





☐
is a revocable trust (including a revocable trust formed for the specific
purpose of acquiring securities in the Company) and the grantor or settlor of
such trust is an Accredited Investor; and/or





☐
is an entity in which each equity owner is an Accredited Investor.








             
By:
   
Name:
   
Title:
 





A-2

--------------------------------------------------------------------------------